Citation Nr: 0021027	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased rating for the residuals of 
an injury of the right index finger with a tender scar, 
currently assigned separate 10 percent ratings for limitation 
of finger motion and for the tender scar.  

3.  Entitlement to an effective date earlier than February 
18, 1997, for a 40 percent evaluation for lumbosacral strain.  

4.  Entitlement to an effective date earlier than July 29, 
1993, for a 30 percent evaluation for the postoperative 
residuals of a right knee injury.  

5.  Entitlement to an effective date earlier than July 29, 
1993, for a 10 percent evaluation for a tender scar on the 
distal aspect of the right index finger.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In October 1996, the Board REMANDED the issues of entitlement 
to an increased evaluation for the service-connected 
postoperative right knee injury, then evaluated as 10 percent 
disabling, and entitlement to an increased evaluation for the 
service-connected residual fractures of the index finger of 
the right hand with tender scar, then evaluated as 10 percent 
disabling.  In November 1998, the Board issued a decision 
which was limited to the effective date for a total rating.  
In that decision, the Board noted that a June 1997 rating 
decision by the RO granted a 30 percent rating for the knee, 
effective from July 29, 1993 and granted a separate 10 
percent evaluation for the scar of the distal aspect of the 
right index finger, effective from July 29, 1993.  The 
representative has recently asserted that the RO did not 
assign the maximum possible rating, so the Board must 
consider the increased rating issues in accordance with the 
ruling of the United States Court of Appeals for Veterans 
Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993).  The 
Board will address the increased rating issues.  

The hand rating issues will be the subject of a REMAND at the 
end of this decision and will not otherwise be discussed 
herein.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal of back and 
right knee issues.

2.  The service-connected postoperative residuals of a right 
knee injury are manifested by limitation of knee flexion to 
50 degrees and moderate instability.  

3.  The veteran's formal claim for compensation was received 
in November 1990.  

4.  The veteran's informal claim for an increased rating for 
the service-connected postoperative residuals of a right knee 
injury was received on December 12, 1991.  

5.  There is no evidence of increased right knee disability 
prior to December 12, 1991.  

6.  A February 13, 1997 outpatient treatment report indicates 
increased lumbosacral strain.  

7.  Prior to February 13, 1997, there is no evidence that the 
service-connected lumbosacral strain approximated severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected postoperative residuals of a right knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, Codes 5257, 5260 
(1999).  

2.  The criteria for an effective date of December 12, 1991 
for the 30 percent rating for the service-connected  
postoperative residuals of a right knee injury have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400 (1999).  

3.  The criteria for an effective date of February 13, 1997, 
for a 40 percent evaluation for lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 Part 4, Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background 

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities worsened and that 
they worsened at earlier times raises plausible claims.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claims.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  

Rating the Right Knee

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The Board has considered the 
various rating criteria for the knee.  

There is no evidence of impairment of the femur ratable under 
38 C.F.R. Part 4, Code 5255 (1999).  There is no evidence of 
ankylosis of the knee or analogous limitation of motion 
ratable under 38 C.F.R. Part 4, Code 5256 (1999).  

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1999).  

A dislocated semilunar cartilage or meniscus, with frequent 
episodes of "locking," pain, and effusion into the joint 
will be rated as 20 percent disabling.   38 C.F.R. Part 4, 
Code 5258 (1999).  

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as 10 percent disabling if the residuals are 
symptomatic, otherwise a noncompensable rating will be 
assigned.  38 C.F.R. Part 4, including § 4.31 and Code 5259 
(1999).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261 (1999).  

There is no evidence of nonunion or malunion of the tibia or 
fibula ratable under 38 C.F.R. Part 4, Code 5262 (1999).  
There is no evidence of genu recurvatum ratable under 
38 C.F.R. Part 4, Code 5263 (1999).  

In evaluating joint motion, there are six elements to be 
considered: Less movement than normal, more motion than 
normal, weakened movement, excess fatigability, 
incoordination and pain on movement.  38 C.F.R. § 4.45 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Where pain and crepitus are present, a rating of at least 10 
percent should be assigned.  38 C.F.R. § 4.59 (1999).  

The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

Similarly, separate 10 percent ratings can be assigned for 
superficial scars which are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
38 C.F.R. Part 4, Codes 7803, 7804 (1999).  



Effective date

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase occurred, if application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o) (1999).  With these requirements in 
mind, in light of the length of time these claims have been 
open, the board has considered the possibility of assigning 
different (staged) ratings during the pendency of the claim.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

History 

The veteran concluded his active service on October 15, 1990.  
His formal claim for benefits was received on November 14, 
1990.  It included right knee injury in service.  

Consideration of the veteran's medical history, particularly 
the service medical records, in accordance with 38 C.F.R. 
§§ 4.1, 4.2 (1999) discloses treatment of the knee shortly 
before the veteran left service.  An arthrogram of the right 
knee, in July 1990, disclosed a definite tear in the right 
medial meniscus in its middle third; tearing or fraying due 
to prior surgery of the middle third of the right lateral 
meniscus; and questionable laxness of the anterior cruciate 
ligament.  In August 1990, there was an arthroscopy of the 
right knee with debridement of parrot-beak tear of the 
lateral meniscus posterior horn.  Postoperative diagnoses 
were small parrot-beak tear of the lateral meniscus posterior 
horn and Grade II chondromalacia, diffuse, of the lateral 
femoral condyle and lateral tibial plateau.  

On the January 1991 VA examination, the veteran complained 
that his right knee was painful and swelled.  The doctor 
found a vertical surgical scar without commenting as to 
whether it was symptomatic.  Right knee motion was from 0 to 
120 degrees.  Circumference was 141/2 inches on the right as 
compared to 14 inches on the left.  There was a positive 
McMurray's sign.  Crepitus was present with tenderness over 
the cartilage area.  The diagnosis was internal derangement 
of the right knee with residuals of right medial 
meniscectomy.  X-ray examination was normal.  

The March 1991 rating decision found that there was 
sufficient instability and limitation of motion to justify a 
compensable evaluation.  It granted service connection for a 
post-operative right knee injury, rated as 10 percent 
disabling, under Code 5257, effective October 16, 1990, the 
day after the veteran's last day of service.  See 38 U.S.C.A. 
§ 5110(b)(1) (West 1991).  The veteran responded in 
statements dated in May and June 1991.  These statements 
addressed hand and other disabilities.  There was nothing in 
them which could be construed as expressing disagreement with 
the rating for the veteran's right knee.  

Following the March 1991 rating decision, there were VA 
outpatient treatment reports for various disabilities.  The 
earliest notation was dated  December 12, 1991, when the 
veteran complained of chronic and progressive symptoms.  
There were subsequent mentions of right knee pain and 
swelling, including February 1992, and March 1992.  

On May 19, 1992, the RO received the veteran's statement that 
he wanted to reopen his claims including the right knee.  

On orthopedic consultation, later in May 1992, the right knee 
was free of any effusion and laxity of the joint.  The range 
of motion had pain at its extremities.  The range of motion 
was not measured.  There was tenderness along the medial and 
lateral joint lines.  McMurray's sign was negative.  

On VA examination in August 1992, The veteran gave a history 
of knee injuries in service.  The doctor diagnosed arthritis 
of the right knee.  X-rays were subsequently taken and 
interpreted by another physician as showing normal right and 
left knees.  The first copy of the examination report in the 
claims folder does not contain any objective findings.  
However, objective findings were written on another copy of 
the report.  These show the right knee had flexion of 125 
degrees and extension to 0 degrees.  The written notation 
bears the signature of someone other than the examiner.  The 
Board previously discussed the inadequacy of this examination 
in its 1996 REMAND.  

A November 1992 rating decision denied an increased rating 
for the service-connected right knee disability.  The veteran 
was notified in December 1992.  His notice of disagreement 
was recorded in February 1993.  A statement of the case was 
sent to the veteran later that month.  It included the issue 
of entitlement to an increased evaluation for service-
connected postoperative right knee injury.  

VA orthopedic clinic notes continued to follow the veteran.  
In March 1993, it was noted that he had the same complaints.  
There was effusion and tenderness and continued use of knee 
support was recommended.  Similar complaints in April 1993 
led to the recommendation of exercises.  

A statement dated July 13, 1993 was received by the RO on 
July 29, 1993.  In the statement, the veteran asked to reopen 
glaucoma and back claims.  Although the RO used the date of 
receipt of this statement as the date of the knee claim, the 
Board finds nothing about the knee in the veteran's statement 
or the representative's cover letter.  

A supplemental statement of the case was furnished in 
September 1993.   It included the issue of entitlement to an 
increased evaluation for service-connected postoperative 
right knee injury.  

The veteran's appeal was received in September 1993.  In a 
supplemental appeal form, timely received in October 1993, 
the veteran stated that he was appealing all issues.  See 
38 C.F.R. § 20.202 (1999).  He also requested a hearing.  

The transcript of the March 1994 RO hearing (at 6) shows the 
veteran testified of right knee symptoms, including constant 
swelling.  He stated that a brace had been issued and that 
his knee was not as strong or stable without the brace.  His 
knee limited his ability to stand and to walk.  

The report of a private orthopedic surgeon, Ronald Hayter, 
M.D. is dated in August 1995.  Dr. Hayter reported that the 
veteran had early degenerative arthritis in the right knee as 
a result of medial and lateral meniscectomies in service.  
Cartilage or meniscal transplantation was recommended.  The 
doctor did not report any studies of his own or the review of 
any studies which supported the presence of arthritis or the 
absence of menisci.  It should be noted that this report 
differs from the operative report in service which shows that 
menisci were not removed.  It also differs from a recent 
magnetic resonance imaging (MRI) study which shows the 
menisci are present.  The report appears to be based solely 
on inaccurate history provided by the veteran.  Consequently, 
the report is no more probative than the veteran's claim.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 
8 Vet. App. 342 (1995).  More significantly, while the doctor 
recommended treatment, he did not report any factors which 
would support a higher or additional rating for the right 
knee.  

A VA orthopedic clinic note of February 1996 states the right 
knee was free of effusion.  There was joint line tenderness.  

VA orthopedic notes dated in January 1997 report the veteran 
was still complaining of pain in both knees.  The right knee 
was tender all over without localization.  The doctor found 
it to be quiet.  The veteran resisted the examination and it 
was difficult to assess the range of motion.  The doctor 
expressed the opinion that the range of motion appeared to be 
satisfactory in extension and flexion.  The ligaments were 
intact.  The McMurray's sign was difficult to assess.  

A February 1997 VA orthopedic clinic report reveals that an 
MRI showed no significant abnormalities of the right knee.  
Clinically, there was no effusion.  There was a good range of 
motion with good stability.  There was definite marginal 
spurring of the medial femoral condyle with tenderness along 
the medial joint line.

A VA examination of the veteran's right knee was done in 
April 1997.  The physician reviewed the veteran's records and 
history.  The veteran stated that his right knee hurt almost 
all the time, increased with walking, standing or bending.  
The doctor noted that a February 1997 MRI showed the menisci 
to be of normal size and signal intensity.  There was no 
evidence of meniscal tears.  Other normal findings were 
detailed with the conclusion that the study showed no 
significant abnormalities.  It was also reported that January 
1997 X-rays demonstrated normal right and left knees.  
Objectively, the veteran initially had a normal gait.  On 
walking greater distances, he appeared to drag the right 
lower extremity, involving both the hip and knee.  The right 
knee had multiple small scars from the prior arthroscopy.  
There was crepitance on passive motion of the patella.  The 
anterior surface of the knee was diffusely tender without 
localization.  The range of right knee motion was 50 degrees 
with pain stopping it.  Passive motion was to 90 degrees.  
There was no effusion or deformity.  The knee was described 
as moderately lax to anterior, posterior, medial and lateral 
testing.  The diagnosis was postoperative status right knee 
with significant functional deficits.  The physician went on 
to explain that the veteran was significantly functionally 
impaired.  

Analysis

The veteran's complaints of pain and discomfort have been 
carefully considered.  However, the reports of the trained 
medical personnel are more probative in determining if the 
criteria for a higher rating have been met.  There have been 
numerous reports as to the range of the veteran's knee 
motion.  The April 1997 report specifically considers 
38 C.F.R. §§ 4.40, 4.45, as discussed by the Court in DeLuca.  
Thus, this report provides the best assessment of the range 
of knee motion.  It shows a limitation to 50 degrees.  This 
is a greater limitation than 60 degrees, for which the 
schedule provides a noncompensable rating.  Rather, it more 
closely approximates a limitation to 45 degrees, for which 
the schedule provides a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.7, Code 5260 (1999).  Thus, the disability warrants a 10 
percent rating based on limitation of motion.  The evidence 
provided by the physician is persuasive and establishes by a 
preponderance of evidence that the limitation of knee motion 
does not approximate the criteria for a higher rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

The physician, in April 1997, also expressed the opinion that 
the veteran had a moderate laxity.  Here again, the opinion 
of a trained professional provides the most probative 
evaluation as to the extent of the disability.  A moderate 
instability warrants a 20 percent rating.  38 C.F.R. Part 4, 
Code 5257 (1999).  Neither the information provided by the 
veteran nor by the medical personnel describes a subluxation 
or instability which approximates the severe level.  
38 C.F.R. § 4.7 (1999).  Thus, once again, the  preponderance 
of evidence demonstrates that the disability does not 
approximate the criteria for a higher rating.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

The Board has reviewed the other criteria which might apply 
to the knee.  As noted above, there is no evidence of 
ankylosis, nonunion or malunion of the tibia or fibula, or 
genu recurvatum.  38 C.F.R. Part 4, Codes 5256, 5262, 5263.  

While, in 1995, Dr. Hayter stated that the menisci had been 
removed in service, the service medical records showed only 
some debridement of tears and 1997 MRI and X-rays showed the 
menisci to be present and normal.  As the evidence does not 
show any dislocation or removal of the menisci, a rating 
under Codes 5258 or 5259 cannot be assigned.  

There is no evidence that extension of the leg is limited.  
So there is no basis for a rating under Code 5261.  

The examiners have noted the arthroscopy scars on the knee 
and have never reported them to be ulcerated or tender and 
painful.  There is no report that the scars limit joint 
function.  Thus, there is no basis for an additional rating 
under Codes 7803. 7804, or 7805.  

The preponderance of evidence here, as discussed above, shows 
that the service-connected right knee disability should be 
rated as 10 percent disabling on the basis of limitation of 
flexion (Code 5260) and as 20 percent disabling on the basis 
of instability (Code 5257).  38 U.S.C.A. § 5107(b) (West 
1991).  There is no basis for a higher rating under these or 
any other codes.  Thus, the claim for a rating in excess of 
30 percent must be denied.  

Looking to the effective date question, the Board finds that 
there were varying clinical findings, some noted stability 
while others noted a need for a brace.  Range of motion 
measurements varied and did not state that the factors 
discussed in DeLuca, had been considered until the April 1997 
examination.  Thus the Board does not find any clear line of 
demarcation which would make a staged rating applicable.  Cf. 
Shipwash.  

It is clear that July 29, 1993, as used by the RO as the date 
of claim is not acceptable because the letter received that 
date makes no mention of the knee.  

The disability was rated by a March 1991 rating decision, the 
veteran did not appeal and that decision became final.  
38 C.F.R. § 20.1103 (1999).  The next mention of right knee 
pain and symptoms was in December 1991.  The veteran followed 
up on this a few months later, in May 1992, with a specific 
request to reopen his right knee claim.  Consequently, under 
38 C.F.R. § 3.157 (1999), the VA outpatient records of 
December 12, 1991 must be considered informal claims.  Thus, 
December 12, 1991 must be considered the date of claim and 
the effective date of the current rating.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  There is no 
evidence of increased disability at any specific time during 
the year before the veteran's visit to the clinic in December 
1991.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999).  

Entitlement to an Effective Date Earlier than February 18, 
1997,
 for a 40 Percent Evaluation for Lumbosacral Strain

Consideration of the veteran's medical history in accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1999) shows the veteran's 
original claim of November 1990 included a claim for back 
injury during service.  

On VA physical examination in January 1991, the veteran 
reported injuries in service.  His back had increased lumbar 
lordosis with tenderness over the right sacroiliac junction.  
Straight leg raising went to 60 degrees on the right and 80 
degrees on the left.  Forward flexion was to 60 degrees.  
Backward extension was 20 degrees.  Lateral flexion was 30 
degrees.  Rotation was 30 degrees.  The diagnosis was 
lumbosacral strain secondary to back injury.  

January 1991 VA X-rays disclosed sacralization of vertebra 
L5, bilaterally.  The lumbosacral spine was otherwise within 
normal limits.  The doctor's impression was no significant 
abnormality of the lumbar spine.  

A March 1991 rating decision granted service connection for 
lumbosacral strain, rated as 10 percent disabling.  It should 
be noted that service connection has not been granted for 
sacralization of vertebra L5.  

A November 1992 rating decision granted a 20 percent rating 
for the lumbosacral strain, effective in May 1992.  The 
veteran appealed.  An October 1996 Board decision considered 
evidence thorough the March 1994 RO hearing and denied an 
increased rating, in excess of 20 percent, for the service-
connected lumbosacral strain.  The veteran did not appeal to 
the Court nor has he made a motion under 38 U.S.C.A. § 7111 
(West 1991) in respect to the Board's October 1996 decision.  

The October 1996 Board decision considered evidence thorough 
the March 1994 RO hearing.  The decision of the Board as to 
that evidence is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).  Our inquiry must turn to the 
subsequent evidence.  

VA clinical notes follow various other complaints.  In 
September 1994, the veteran complained of chronic back pain.  
Deep tendon reflexes were 2+.  There was no motor or sensory 
loss.  Chronic low back pain was the impression.  Low back 
complaints were again noted at the VA orthopedic clinic in 
February 1996.  

Records from a private facility, in August 1996, show the 
veteran slipped and fell, landing on his buttocks.  He 
complained of severe low back pain.  There was lumbosacral 
tenderness.  X-rays were negative.  The diagnosis was acute 
lumbar sprain.  Treatment was prescribed.  The day after the 
fall, the veteran was seen at a VA clinic.  Examination 
disclosed spasm in the lumbar muscles.  

The veteran was subsequently seen at VA clinics for various 
other complaints.  The next back complaints were recorded on 
February 13 and 18, 1997.  

A VA examination was done in April 1997.  The veteran 
reported having back pain almost all the time with increased 
pain approximately every other day and severe pain every 2 
weeks.  The doctor reviewed X-ray and MRI studies which 
revealed sacralization of L5, bilaterally, spina bifida 
occulta, and an otherwise normal spine with disc spaces 
preserved.  Examination showed deep tendon reflexes to be 
slightly more brisk on the right.  There was a mild decrement 
of strength on the right as compared to the left.  He was 
tender over the paraspinal muscles on the right.  During the 
examination, the veteran stated he felt sick and range of 
motion studies were not performed.  

The veteran was again examined in September 1998.  Deep 
tendon reflexes were physiologic.  There was lumbar lordosis.  
The veteran stated that he was unable to perform range of 
motion tests because of pain in his back.  There was some 
slight tenderness and sliding paravertebral muscle spasms on 
the right.  The diagnosis was chronic back strain, unchanged 
from previous examination.  

A lumbosacral strain will be rated as noncompensable where 
there are slight subjective symptoms only.  A 10 percent 
rating will be assigned where there is characteristic pain on 
motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
under this code, is 40 percent which requires a severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295 (1999).  

The RO granted an effective date of February 18, 1997, for a 
40 percent evaluation for lumbosacral strain.  As discussed 
in the Board's November 1996 decision the February 13, 1997 
outpatient treatment report indicates increased back 
disability.  Therefore, in order to be consistent with our 
previous decision, the Board grants an earlier effective date 
of February 13, 1997 for the 40 percent rating for the 
service-connected lumbosacral strain.  38 C.F.R. § 3.157 
(1999).  However, this change will not result in the payment 
of additional compensation.  38 C.F.R. § 3.31 (1999).  

For an effective date earlier than February 13, 1997, the 
evidence would have to show that the disability approximated 
the criteria for the 40 percent rating at an earlier time.  
Here, while the veteran frequently complained of pain, he did 
not state that he met any of the criteria for the 40 percent 
rating.  Similarly, there is no evidence from the veteran or 
VA that the criteria for the 40 percent rating were met 
before February 13, 1997.  Prior to that date, there is 
nothing which demonstrates a severe lumbosacral strain, 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Consequently, there is no basis for an effective date earlier 
than February 13, 1997 for the 40 percent rating for the 
service-connected lumbosacral strain.  38 U.S.C.A. 
§ 5110(a),(b) (West 1991); 38 C.F.R. § 3.400 (1999).  Because 
the evidence on this point is not in approximate balance, 
38 U.S.C.A. § 5107(b) (West 1991) does not apply.   


ORDER

An increased rating for the service-connected postoperative 
residuals of a right knee injury is denied.  

An effective date of December 12, 1991 for the 30 percent 
evaluation for the service-connected postoperative residuals 
of a right knee injury is granted, subject to the law and 
regulations governing the payment of monetary awards.  

An effective date of February 13, 1997, for a 40 percent 
evaluation for lumbosacral strain is granted, subject to the 
law and regulations governing the payment of monetary awards.  


REMAND

The veteran concluded his active service on October 15, 1990.  
His formal claim for benefits was received on November 14, 
1990.  It included right hand injuries in service.  

A March 1991 rating decision granted service connection for 
residuals of fractures of the index finger of the right hand 
with tender scar, rated as 10 percent disabling.  

In a statement dated in May 1991, the veteran said he was 
responding to the RO's recent letter in which service 
connection was established for disabilities including 
residual effects of a right finger injury.  He asserted that 
the RO had not addressed other right hand injuries in 
service.  He particularly asserted injury to the right little 
finger, ring finger, middle finger, and crushing injury to 
the index finger as well as fracture of the multangular bone 
above the index finger.  

In June 1991, the veteran again wrote that the rating did not 
cover all of his hand injuries.  He particularly mentioned 
index and middle fingers.  

The statement of May 1991 met the requirements for a notice 
of disagreement, as did the June 1991 statement.  Since the 
rating assigned the disability depends on which fingers are 
service-connected, it is critical to the evaluation when a 
claimant asserts that additional fingers should be service-
connected.  See 38 C.F.R. § 4.71a, Codes 5220 through 5227 
(1999).  That is, the claims as to the nature of the service-
connected disability present inextricably intertwined issues 
which must be resolved in order to properly rate the 
disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
A statement of the case was required in response to the 
veteran's notice of disagreement.  38 U.S.C.A. § 7105 (West 
1991).  

Unfortunately, this intertwined issue was not resolved at an 
earlier date.  It became much more complex in July 1995 when 
the veteran fell on a machete, severely lacerating his right 
hand and requiring extensive surgery.  On the 1997 VA 
examination, the veteran mentioned only the injuries in 
service asserting that they required surgery.  As a result, 
the VA examiner described the current hand disability without 
attempting to distinguish the service-connected disability 
from the extensive post service injury.  

In view of the foregoing, the hand rating issues are REMANDED 
to the RO for the following:  

1.  The veteran should be scheduled for a 
VA examination of his hand.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
for review prior to the examination.  All 
necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examination should list all current 
hand manifestations which are residuals of 
the injuries in service.  For each finger 
affected by injury in service, the 
examiner should state how close the finger 
tip can be brought to the transverse fold 
of the palm.  The measurement may be in 
inches or centimeters.  If any finger is 
affected by injury both during and after 
service, the examiner should express an 
opinion as to the measurement due to 
injury in service.  

The examiner should also identify all the 
residuals of the post service laceration 
of the right hand.  If any finger is 
affected solely by injury after service, 
the examiner should identify the finger 
and describe the extent of the disability.  

The examiner should provide complete 
rationale for all conclusions reached.

2.   The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

3.  After completion of the above, the RO 
should issue a rating decision which 
determines which fingers of the right hand 
have a service-connected disability and 
which fingers do not have a service-
connected disability.  All service-
connected right hand disabilities, 
including scars, should be rated.  The RO 
should issue a statement of the case in 
response to the veteran's claim that his 
service-connected right hand disability 
includes more than the right index finger.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

